Affirmed and Memorandum Opinion filed June 7, 2007







Affirmed
and Memorandum Opinion filed June 7, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NOS. 14-06-01013-CR
&
      14-06-01014-CR
____________
 
JOSE EDWIN CEDILLO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause Nos.
1065668 & 1065669
 

 
M E M O R A N D U M   O P I N I O N




Appellant
pled guilty to the offenses of aggravated assault in trial court cause number
1065668 and possession of a controlled substance in trial court cause number
1065669.  On October 31, 2006, the trial court sentenced appellant in trial
court cause number 1065668 to confinement for eight years in the Institutional
Division of the Texas Department of Criminal Justice.  Also on October 31,
2006, the trial court sentenced appellant in trial court cause number 1065669
to nine months in the State Jail Division of the Texas Department of Criminal
Justice.  Appellant filed notices of appeal.
Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the records
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  In a letter, mailed March 1, 2007,
appellant was advised of the right to examine the appellate records and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, more than sixty days has elapsed and no pro se
response has been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed June 7,
2007.
Panel consists of Justices Yates, Edelman, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).